Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, 10, and  11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flick US 2014/277848 A1. 
Flick discloses a vehicle having a control device (20) configured to control the vehicle in which an engine is able to be started in response to a request signal transmitted from an outside of the vehicle, the control device comprising a controller(40), wherein the controller acquires a result of detection about a vehicle state of the vehicle from a first sensor group (28) including one or more sensors able to detect the vehicle state of the vehicle before the engine of the vehicle is started in response to the 
Regarding claim 2, Flick discloses wherein the first condition includes a condition that a parking range is on and ranges other than the parking range are off in transmission range settings of the vehicle. (see paragraph [0030])
	Regarding claim 3, Flick discloses wherein the first condition includes a condition that any one of a condition that a parking range is on and ranges other than the parking range are off in transmission range settings of the vehicle and a condition that a neutral range is on, ranges other than the neutral range are off, and a parking brake of the vehicle is on in the transmission range settings of the vehicle is satisfied. (paragraphs[0030] [0057])
	Regarding claim 8, Flick discloses a control system (20) comprising an information processing apparatus (40) configured to transmit the request signal to the control device (22) when the request signal is received from a terminal device (48). Figure 1, [0030]
Regarding claim 9, Flick discloses a program causing a control device configured to control a vehicle in which an engine is able to be started in response to a request signal transmitted from an outside of the vehicle to perform an operation comprising: acquiring a result of detection about a vehicle state of the vehicle from a first sensor group including one or more sensors able to detect the vehicle state of the vehicle before the engine of the vehicle is started in response to the request signal; starting the engine in a case where the vehicle state satisfies a first condition including a condition relating to a range of a transmission of the vehicle; and not starting the engine in a case where the vehicle state does not satisfy the first condition. (paragraph [0030])

Regarding claim 11 Flick discloses a program according claim 9, wherein the first condition includes a condition that any one of a condition that a parking range is on and ranges other than the parking range are off in transmission range settings of the vehicle and a condition that a neutral range is on, ranges other than the neutral range is off, and a parking brake of the vehicle is on in the transmission range settings of the vehicle is satisfied. (paragraphs[0030] [0057])
Regarding Claim 15, Flick discloses a control method for a control device configured to control a vehicle in which an engine is able to be started in response to a request signal transmitted from an outside of the vehicle, the method comprising: acquiring a result of detection about a state of a vicinity of the vehicle from a first sensor group including one or more sensors able to detect the state of the vicinity before the engine of the vehicle is started in response to the request signal; starting the engine in a case where the vehicle state satisfies a first condition including a condition relating to a range of a transmission of the vehicle; and not starting the engine in a case where the vehicle state does not satisfy the first condition. (paragraph [0030])
Regarding Claim 16, Flick discloses the control method according to claim 15, wherein the first condition includes a condition that a parking range is on and ranges other than the parking range are off in transmission range settings of the vehicle. (paragraph [0030])
Regarding Claim 17, Flick discloses a control method according to claim 15, wherein the first condition includes a condition that any one of a condition that a parking range is on and ranges other than the parking range are off in transmission range settings of the vehicle and a condition that a neutral range is on, ranges other than the neutral range are off, and a parking brake of the vehicle is on in the transmission range settings of the vehicle is satisfied. (paragraphs[0030] [0057])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flick as applied to claims 1, 10, and 16 respectively above, and further in view of Balakrishna et al. US 20190389477 A1.
Flick does not expressly state vehicle has sensors to determine there is no person on board the vehicle.
Balakrishna et al. discloses a vehicle with remote starting wherein the controller has sensors to determine if the vehicle has occupants. 

Motivation would have been to prevent carbon dioxide poisoning in a closed environment. 
Claims 5, 6, and 13,14 and 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over FLICK as applied to claims 1 and 9 and 15 respectively above, and further in view of KANAGARAJ et al. US 2018/0126849 A1.  
KANAGARAJ et al. teaches wherein the controller acquires a result of detection about a state of a vicinity of the vehicle from a second sensor group (32,24,36) including one or more sensors able to detect the state of the vicinity before the engine of the vehicle is started in response to the request signal, starts the engine in a case where the state of the vicinity satisfies the second condition and the vehicle state satisfies the first condition, and does not start the engine in a case where the state of the vicinity does not satisfy the second condition or the vehicle state does not satisfy the first condition.
 wherein the second condition includes a condition that there is no object detected in the vicinity of the vehicle. See claim 1. 
Motivation would have been to prevent carbon dioxide poisoning in a closed environment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/              Examiner, Art Unit 3747                                                                                                                                                                                          
/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747